Citation Nr: 0008107	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  95-01 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, characterized as left knee strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
a calcaneal spur of the left heel with plantar fasciitis and 
bursitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to January 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1993 rating decision from the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO), which denied entitlement to service connection 
for a left knee disability, characterized as left knee 
strain, and determined that a noncompensable evaluation was 
warranted for a calcaneal spur on the left heel with plantar 
fasciitis and bursitis.  

In a September 1997 rating decision, the RO denied 
entitlement to a temporary total evaluation because of 
treatment for a service-connected condition requiring 
convalescence, and continued a 10 percent evaluation for a 
postoperative pilonidal cyst.  The veteran has not filed a 
notice of disagreement as to that decision.



FINDINGS OF FACT

1.  Competent medical evidence of a current diagnosis of a 
left knee disability has not been presented.

1.  The veteran's left heel disability is manifested 
primarily by pain and swelling after prolonged standing, 
without evidence of an abnormal gait, limitation of motion, 
deformity, malunion or nonunion of the tarsal or metatarsal 
bones, or x-ray involvement of 2 or more major joints or 2 or 
more minor joint groups with incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
knee disability, characterized as left knee strain, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for a calcaneal spur of the left heel with plantar fasciitis 
and bursitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5019, 5271, 5276, 5278, 5283, 5284 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that upon enlistment 
examination dated in February 1984, the veteran's systems 
were clinically evaluated as normal except for birthmarks and 
asymptomatic pes planus.  A degenerative plantar calcaneal 
spur was noted in 1988 clinical records.  Clinical records 
dated from August 1989 to November 1989 reflect treatment for 
a twisted left knee.  A minimal amount of edema was noted as 
well as pain with 90 degrees flexion.  An assessment of 
anterior cruciate strain in the left knee was noted.  A 
September 1989 clinical record reflects no swelling or edema, 
but increased pain with activity.  A clinical record dated in 
November 1989 reflects complaints of left knee pain upon 
bending or running.  An August 1990 clinical record reflects 
a complaint of left knee pain for one week.  Full range of 
motion with no edema and good circulation was noted.  An 
assessment of left medial co-lateral ligament strain was 
noted.  The veteran was assigned to light duty for six days.  

Upon VA examination of the feet and knee dated in October 
1992, a small protuberance on the sole of the left foot was 
noted.  A callous formation on the sole and lateral side of 
the base of the small toe bilaterally was also noted.  The 
veteran was able to stand on his toes and heel and toe walk 
without difficulty.  It was noted the veteran walked without 
a noticeable limp.  The knee had zero to 140 degree 
manipulation and no crepitation was felt.  The patella was 
freely movable.  A diagnosis of a history of calcaneal spurs 
of the left heel with bursitis and plantar fasciitis 
bilaterally was noted.  A history of a left knee strain with 
no loss of motion or crepitation felt was also noted.  

At his October 1994 RO hearing, the veteran testified that he 
injured his left knee in August 1989 while playing 
basketball.  He stated that his knee swelled and he was told 
to put ice on it.  He also stated the pain was on the side of 
his kneecap.  (Transcript, page 2).  The veteran also 
testified that the military physicians injected his knee with 
dye to see if any ligaments were torn, but did not find 
anything.  The veteran reported his knee felt weak and 
unstable.  (Transcript, page 3).  He also reported that he 
was still having problems with his knee at the time of his 
discharge from service and he had continued to experience 
pain on the inside and sometimes he had no mobility.  
(Transcript, page 4).  The veteran stated he had not seen a 
doctor for his left knee.  (Transcript, page 7).  

In regard to his heel disability, the veteran testified that 
he experienced pain underneath his heel that was kind of a 
sore, pulling pain.  He testified that he did have a spur on 
his heel.  The veteran stated he wore a donut-shaped pad for 
his heel.  (Transcript, page 4).  He also stated that his 
heel swelled and hurt when he worked and had to stand all 
night.  (Transcript, page 5).  The veteran described the pain 
in his left heel as constant.  (Transcript, page 6).  He also 
reported that walking and cold weather aggravated his heel 
problem.  (Transcript, page 7).  

VA outpatient treatment records dated in March 1994 reflect 
complaints of pain in the left foot and left knee.  The 
veteran was advised to take over-the-counter pain medication 
and given exercises and sponges for his shoes.  Plantar 
fasciitis was noted.  

Upon VA joint examination dated in June 1996, the examiner 
noted the veteran walked with a normal gait.  A painful 
calcaneal spur in the midline of the heel on the plantar 
surface was noted.  It was also noted the veteran had a donut 
pad in his shoe.  He complained of pain in the sole of his 
foot from the spur.  The veteran also complained of injuring 
his left knee in service and stated that it still bothered 
him, especially in the winter.  Physical examination revealed 
full range of motion from zero to 140 degrees.  The patella 
was freely movable and there was no swelling or redness in 
the knee at that time.  It was noted the veteran was able to 
do a full squat without difficulty, but there was a loud 
crepitant pop as he did the squat.  Diagnoses of calcaneal 
spur of the left heel with plantar fasciitis and bursitis, 
and a left knee disability claimed with full range of motion 
and the ability to do a full squat, but with crepitation 
heard, were noted.  X-ray examination of the left foot 
revealed a plantar spur, but the foot was otherwise 
unremarkable.  X-ray examination of the left knee was noted 
as normal.

A November 1996 addendum to the June 1996 VA examination 
report reflects that clinical examination and x-ray 
examination revealed no disability in the veteran's knee.

Analysis

I.  Service Connection Claim

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d). Certain chronic disabilities, such as arthritis, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  Where the 
determinant issue involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation cannot constitute evidence sufficient to render a 
claim well grounded under 38 U.S.C.A. §  5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Following a comprehensive review of the record, the Board 
concludes that service connection for a left knee disability, 
characterized as left knee strain, is not warranted.  The 
record is silent for competent medical evidence of a current 
left knee disability.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has limited service connection to those cases where the 
underlying in-service incident has resulted in a disability.  
In the absence of proof of a present disability, a valid 
claim has not been presented.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  The Board recognizes that the veteran 
has complained of pain in his left knee.  However, the Court 
has held that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. 
App. Dec. 29, 1999).  Thus, in the absence of competent 
evidence of a current diagnosis of a left knee disability, 
the veteran's claim is not well grounded and must be denied.

II.  Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1998).  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  The provisions 
of 38 C.F.R. §§ 4.45 and 4.59 (1998) contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally 
compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

The veteran's left heel disability, a calcaneal spur with 
plantar fasciitis and bursitis, is not specifically found 
within the rating schedule.  Pursuant to 38 C.F.R. § 4.20 
(1999), when a disability is not found within the rating 
schedule, it is permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Thus, the RO has rated the veteran's left 
heel disability as analogous to 38 C.F.R. § 4.71a, Diagnostic 
Code 5284, which provides that moderate foot injuries warrant 
a 10 percent evaluation, moderately severe foot injuries 
warrant a 20 percent evaluation, and severe foot injuries 
warrant a 30 percent evaluation.  

The words "mild," "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

Other potentially applicable Diagnostic Codes (DC) which 
provide for a rating in excess of 10 percent for a foot 
disorder include DC 5271 for limitation of motion of the 
ankle, DC 5276 for acquired flatfoot, DC 5283 for malunion or 
nonunion of the tarsal or metatarsal bones, DC 5278 for 
acquired claw foot (pes cavus), and DC 5019 for bursitis.  

DC 5271 provides for a 20 percent rating when marked 
limitation of motion of the ankle is demonstrated.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Board notes 
that 38 C.F.R. § 4.71, Plate II, provides that full ankle 
dorsiflexion is from zero to 20 degrees, and full ankle 
plantar flexion is from zero to 45 degrees.

A rating of 20 percent is also warranted for unilateral 
flatfoot which is severe with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

Moderately severe malunion or nonunion of the tarsal or 
metatarsal bones warrants a 20 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5283.  A rating of 20 percent is 
also warranted for unilateral claw foot (pes cavus) where all 
toes tend to dorsiflexion, and there is limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5278.

Finally, bursitis is rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5019.  Degenerative 
arthritis is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, which provides that arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
In the absence of limitation of motion, a 10 percent rating 
is warranted where there is x-ray evidence of involvement of 
two or more major joints or 2 or more minor joint groups, and 
a 20 percent rating is warranted where there is x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups with incapacitating exacerbations. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45.

The Board notes that in the instant case, the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assessment of a disability rating.  
When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assessment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The record in this action reflects complaints of persistent 
pain in the left foot, aggravated by prolonged standing and 
cold weather.  The competent medical evidence of record 
reflects that the veteran walks with a normal gait and wears 
a donut-shaped pad in his shoe.  A radiology report of the 
foot revealed a plantar spur, but was otherwise unremarkable.  
The record is silent for any evidence of limitation of motion 
of the ankle or foot deformity.  

In consideration of the evidence of record, the Board 
concludes that an evaluation in excess of 10 percent for the 
veteran's left heel disability is not warranted.  The 
evidence reflecting a normal gait without any evidence of 
limitation of motion or foot deformity does not warrant the 
assignment of a 20 percent evaluation based on a moderately 
severe foot injury, or a 30 percent evaluation based on a 
severe foot injury.  

The Board has also considered all potentially applicable 
regulations, including the criteria for a rating in excess of 
10 percent under the aforementioned diagnostic codes.  
However, in view of the competent medical evidence reflecting 
no evidence of deformity, no limitation of motion of the foot 
or ankle, no malunion of the tarsal or metatarsal bones, and 
no evidence of service-connected involvement of 2 or more 
major joints or 2 or more minor joint groups, there is no 
basis for a rating in excess of 10 percent under these 
diagnostic codes.  

The record does reflect complaints of constant pain in the 
left heel and swelling after standing for a long period of 
time.  The Board does not doubt that the veteran's service-
connected heel disability produces pain; however, for 
purposes of evaluating the disability, the subjective 
complaints must be reviewed in light of objective findings.  
In this regard, the Board has considered the VA examinations 
dated in October 1992 and June 1996 as well as the March 1994 
VA outpatient treatment records.  In October 1992, the 
examiner noted a small protuberance on the sole of the left 
foot, but no noticeable limp when walking.  The March 1994 VA 
outpatient treatment records reflect the veteran was advised 
to take over-the-counter pain medications for his symptoms 
and given exercises and sponges.  The June 1996 VA 
examination noted a painful calcaneal spur in the midline 
heel on the plantar surface and the use of a donut shaped pad 
in the shoe.  In light of this evidence, the Board concludes 
that there is no basis for a finding of functional loss due 
to pain sufficient to warrant a rating in excess of the 
currently assigned 10 percent.  Specifically, the most recent 
clinical evidence does not show objective evidence of 
functional loss due to pain productive of more than moderate 
disability.  The currently assigned rating recognizes that 
level of disability, as the effects of functional loss due to 
pain are the foundations of the currently assigned ratings.  
See Deluca v. Brown, 8 Vet. App. 202, 206-207 (1995); 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  

The Board finds that the current evaluation contemplates the 
symptomatology and resulting impairment demonstrated in the 
medical evidence of record.  The Board concurs with the RO 
that there are no unusual or exceptional factors so as to 
warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (1999).

Thus, the Board concludes that the criteria for an evaluation 
in excess of 10 percent for a calcaneal spur of the left heel 
with plantar fasciitis and bursitis under any potentially 
applicable diagnostic codes have not been met.




ORDER

Entitlement to service connection for a left knee disability, 
characterized as left knee strain, is denied.

Entitlement to an evaluation in excess of 10 percent for a 
calcaneal spur of the left heel with plantar fasciitis and 
bursitis is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

